Citation Nr: 0736458	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


 



INTRODUCTION

The veteran had active service from September 1968 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  A psychiatric disability, other than PTSD, to include 
psychosis, was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

2.  The competent evidence of record causally relates the 
veteran's PTSD diagnosis to his active military service.


CONCLUSIONS OF LAW

1. A psychiatric disability, other than PTSD, was not 
incurred in, or aggravated by, active service, nor may a 
psychosis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007)

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§  1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of April 2004 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence, 
as well as provided him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria and Analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

1.  Pyschiatric Disability, Other than PTSD

The Board will initially consider whether entitlement to 
service connection is warranted for a psychiatric disability, 
other than PTSD.  With respect to a current disability, the 
record reflects that the veteran has been variously diagnosed 
with psychosis, schizophrenia, dysthymic disorder, delusional 
disorder with anxiety and depression, depressive disorder, 
and generalized anxiety disorder.  However, in terms of an 
in-service injury or disease, the veteran's service medical 
records do not demonstrate that the veteran complained of or 
sought treatment for any psychiatric disability in service.  
Indeed, the veteran, on a July 1971 Report of Medical History 
provided in conjunction with his separation examination, 
denied a history of depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  Moreover, 
on the corresponding Report of Medical Examination, the 
examiner indicated that the veteran was psychiatrically 
normal.  Further, the Board observes that there is no 
clinical opinion of record which relates the veteran's 
current schizophrenia, dysthymic disorder, delusional 
disorder with anxiety and depression, depressive disorder, 
and/or generalized anxiety disorder to service.  Indeed, it 
is significant to point out that in August 2007, a VA 
examiner opined that the veteran's atypical psychosis was not 
caused by military service and that there was "no nexus 
related to active duty military service for either the 
psychotic disorder or the depression nos."


As such, in the absence of any evidence to the contrary, the 
Board finds that the preponderance of the evidence is against 
a grant of direct service connection for a pyschiatric 
disability, other than PTSD.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
psychosis was demonstrated within one year of separation from 
service.  As noted above, the record demonstrates that the 
veteran has been diagnosed with psychosis, not otherwise 
specified.  However, the Board notes that there is no 
evidence that establishes that psychosis was demonstrated 
within one year of separation from service.  Indeed, the 
first clinical evidence of record of a psychosis diagnosis 
was in 2004, more than 30 years after his separation from 
service.  Thus, the Board concludes that the veteran is also 
not entitled to a grant of service connection for psychiatric 
disability on a presumptive basis.

In conclusion, although the veteran asserts that he has 
psychiatric disability, other than PTSD, that is related to 
service the negative evidence of record is of greater 
probative value than his statements in support of his claim.  
Therefore, as the competent evidence of record fails to 
establish that the veteran has a current psychiatric 
disability, other than PTSD, that is related to his active 
military service, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a pyschiatric disability, other than PTSD.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

2.  Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran contends that service connection is warranted for 
PTSD.  His reported stressors include being subjected to 
mortar and rocket fire while stationed in Vietnam.  According 
to the veteran, who indicted that when he arrived in Vietnam, 
he was assigned the to the MACV and then reassigned to a 
detachment of the USASSG at the 25th Infantry Headquarters in 
Cu Chi, Vietnam, he had had only been in Cu Chi a few days 
when he experienced his first rocket attack.  He further 
related that attacks happened periodically from then on and 
one even landed in his company area.   

As previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  With respect 
to whether the veteran engaged in combat with the enemy, his 
service personnel records show that he served in Vietnam from 
March 14, 1969 to March 13, 1970 and that he received the 
Vietnam Service Medal, the Vietnam Campaign Medal with 60 
device, and the Bronze Star Medal for meritorious service in 
connection with military operations against a hostile force.  
Such records also demonstrate that the veteran, whose 
principal duty was that of a "CommCenSpec" with USASSG ACSI 
atch/USMACVdy/staSAIGON (an attachment of the 25th Infantry 
Division) from March 15, 1969, participated in the TET 69 
Counter Offensive Campaign.

Information provided by the National Personnel Records Center 
reflects that various units of the 25th Infantry Division, 
including the DIV HQS, were stationed at Cu Chi on March 15, 
1969.  Moreover, the United States Army and Joint Services 
Records Research Center (JSRRC), in response to a RO request 
to research the veteran's stressors, reported that Command 
Chronologies submitted by the US. Military Assistance 
Command, Vietnam (MACV) shows that on March 16, 1969, the 
enemy conducted 65 mortar and rocket attacks (including seven 
122 mm rockets that landed in the Saigon area) on military 
installations and population centers in South Vietnam, and 
that this was the highest number of attacks since the first 
day of the 1969 TET Offensive.  

In weighing the evidence as to whether the veteran was 
exposed to combat, the Board finds persuasive the fact that 
the record corroborates the veteran's contentions that he was 
exposed to rocket and mortar fire, within days of arriving in 
Cu Chi.  In this regard, the veteran's DA Form 20 reflects 
that he arrived in Vietnam on March 14, 1969 and was 
stationed in Saigon on March 15, 1969.  The information 
provided by the JSRRC shows that the enemy attacked military 
installations in South Vietnam, including the Saigon area.  
Therefore, as the record reflects that the veteran was 
stationed in Saigon at the same time that the enemy attacked 
military installations in the Saigon area, the Board is 
unable to affirmatively rule out that he was not exposed to 
such mortar and rocket attacks.  

Therefore, in resolving all reasonable doubt in the veteran's 
favor, the Board concedes that the veteran was exposed to 
combat while serving in Vietnam.
The Board notes that if combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat- 
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  Here, the 
Board finds that the veteran's statements in the record 
regarding his combat-related stressors to be credible and 
consistent with the circumstances of his military combat 
activity.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's service.  The record reflects that in July 
2004 and August 2007 VA examinations, an examiner indicated 
that the veteran did not meet the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) criteria of PTSD, but rather 
had psychosis.  In reaching this determination, the examiner, 
in August 2007, stated that the "veteran's stories about the 
events have changed and I question the veracity of symptom 
reporting."  However, in a December 2004 record, a private 
psychologist, after an assessment of the veteran and a 
discussion of his Vietnam-related stressors, diagnosed the 
veteran with chronic PTSD.  According to the examiner, "I 
would, under these circumstances, assert the obvious nexus 
that I feel exists between his highly terrifying and 
stressful experiences in South Vietnam during the war when he 
was in fact in combat duty and the current symptomology that 
I have been describing."  In weighing the probative value of 
the medical evidence as to whether the veteran has PTSD, the 
Board finds that because both examiners provided well-
substantiated rationales for their conclusions, that both 
records are competent, probative medical evidence.  As such, 
the Board finds that the evidence of record is in equipoise 
in this regard.

Therefore, because the veteran has been diagnosed as having 
PTSD, which is linked to his in-service combat experiences in 
Vietnam, and resolving all benefit of doubt in the veteran's 
favor, the Board finds that the evidence for record is 
sufficient to support a finding of service connection for 
PTSD.  Accordingly, the veteran's claim for service 
connection for PTSD is granted.


ORDER

Entitlement to service connection for a psychiatric 
disability, other than PTSD, is denied.

Entitlement to service connection for PTSD is granted



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


